Case 5:20-cv-05077-TLB Document17 Filed 05/11/20 Page 1 of 2 PagelD #: 757

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

NORTHWEST ARKANSAS
CONSERVATION AUTHORITY PLAINTIFF

V. CASE NO. 5:20-CV-5077
CROSSLAND HEAVY
CONTRACTORS, INC. and
FIDELITY & DEPOSIT CO. OF
MARYLAND DEFENDANTS
ORDER

On April 30, 2020, Defendants Crossland Heavy Contractors, Inc. and Fidelity &
Deposit Co. of Maryland filed a Motion for Protective Order (Doc. 5) and Memorandum
Brief in Support (Doc. 6) seeking relief from a discovery deadline that had been set by the
Benton County Circuit Court before the case was removed to federal court. Defendants
also assert that the number of interrogatories served upon them by the Plaintiff, Northwest
Arkansas Conservation Authority (“NACA”), exceeds the number permitted under Rule
33(a) of the Federal Rules of Civil Procedure. Counsel for the Defendants contacted the
Court on May 6 to inquire as to the status of its Motion, since the state-court order from
which Defendants seek relief would require them to respond to the interrogatories,
requests for admission, and requests for production by June 1. The same day, counsel
for NACA responded via email and provided to both the Court and Defendants’ counsel
a new set of interrogatories that comply with Rule 33(a), along with updated requests for

production of documents. The parties did not agree on a timeline for responding to the

discovery requests. The next day, May 7, NACA filed a Response in Opposition to
Case 5:20-cv-05077-TLB Document17 Filed 05/11/20 Page 2 of 2 PagelD #: 758

Defendants’ Motion (Doc. 14), which memorialized the substance of its previous email to
the Court.

Upon consideration of these filings, the Court GRANTS IN PART AND DENIES
IN PART Defendants’ Motion for Protective Order (Doc. 5) and ORDERS as follows.

If it has not done so already, NACA should serve upon Defendants the amended
interrogatories and requests for production of documents. Defendants are granted until
JUNE 30, 2020 to respond to these amended requests, as well as the original requests
for admission. In extending the response deadline 28 days beyond the parties’ deadline
to conduct a Rule 26(f) conference, the Court hopes that the parties will take advantage
of the opportunity to confer and avoid any unnecessary or duplicative discovery requests.
NACA’s response to the pending motions to dismiss (Docs. 7 & 9) should be filed on or

before JULY 14, 2020. The case management hearing remains unchanged.

IT IS SO ORDERED on this _ | | day of May, ZOR0.

     
 

a UNOTHY L. BROOKS
UNIFED-STATES DISTRICT JUDGE

 

 
